

NOTE
 
May __, 2008
 
Composite Technology Corporation, a Nevada corporation (the “Borrower”),
promises to pay to the order of ACF CTC, L.L.C., a Delaware limited liability
company (the “Lender”) the aggregate unpaid principal amount of the Loan made by
the Lender to the Borrower pursuant to Article II of the Agreement (as
hereinafter defined), in immediately available funds at the Payment Office (as
defined below) of ACF CTC, L.L.C., a Delaware limited liability company, as
Agent, together with interest on the unpaid principal amount hereof at the rates
and on the dates set forth in the Agreement. The Borrower shall pay the
principal of and accrued and unpaid interest on the Loan in full on the Final
Maturity Date. “Payment Office” means the office of the Agent specified pursuant
to Section 1.01 of the Agreement.
 
The Lender shall, and is hereby authorized to, record on the schedule attached
hereto, or to otherwise record in accordance with its usual practice, the date
and amount of the Loan and the date and amount of each principal payment
hereunder.
 
This Note is one of the Notes issued pursuant to, and is entitled to the
benefits of, the Financing Agreement dated as of May __, 2008 (which, as it may
be amended or modified and in effect from time to time, is herein called the
“Agreement”), among the Borrower, the Guarantors, the lenders party thereto,
including the Lender, and ACF CTC, L.L.C., as Agent, to which Agreement
reference is hereby made for a statement of the terms and conditions governing
this Note, including the terms and conditions under which this Note may be
prepaid or its maturity date accelerated. This Note is secured pursuant to the
Loan Documents and guaranteed pursuant to the Guaranty, all as more specifically
described in the Agreement, and reference is made thereto for a statement of the
terms and provisions thereof. Capitalized terms used herein and not otherwise
defined herein are used with the meanings attributed to them in the Agreement.
 
This Note shall be governed by and construed in accordance with the internal
laws of the State of New York.
 

  COMPOSITE TECHNOLOGY CORPORATION                            
By:  
       
Print Name:
      
Title:
                   
By:
        
Print Name:
       
Title:
    



 
 

--------------------------------------------------------------------------------

 